Case 18-16823-MAM Doc95_ Filed 07/29/20 Page 1of 4
UNITED STATES BANKRUPTCY COURT, SOUTHERN DISTRICT OF FLORIDA

www.fisb uscourts.cov

CHAPTER 13 PLAN (Individual Adjustment of Debts)

 

 

 

 

 

C] Original Plan
| Amended Plan (Indicate Ist, 2nd, etc. Amended, if applicable}
[@] Fourth Modified Plan (Indicate Ist, 2nd, etc. Modified, if applicable)
DEBTOR: John Evans, Jr. JOINT DEBTOR: Yolanda R. Evans CASE NO.: 18-16823-MAM
SS#: Xxx-xx- 2669 SS#: xxx-xx-8112
1. NOTICES
To Debtors: Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans, amended plans

and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk pursuant to
Local Rules 2002-1 (C)(5), 3015-1(B)(2), and 3015-2, Debtor(s) must commence plan payments within 30 days of
filing the chapter 13 petition or within 30 days of entry of the order converting the case to chapter 13.

To Creditors: Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your claim may
be reduced, modified or eliminated.

To All Parties: The plan contains no nonstandard provisions other than those set out in paragraph VII. Debtor(s) must check one
box on each line listed below in this section to state whether the plan includes any of the following:

 

The valuation of a secured claim, set out in Section ITI, which may result ina

partial payment or no payment at all to the secured creditor [=] Included L] Not included

 

Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set

out in Section IIT [|] Included [@] Not included

 

 

Nonstandard provisions, set out in Section VIIT [™! Included [| Not included

 

 

 

Ii. PLAN PAYMENTS, LENGTH OF PLAN AND DEBTOR(S}' ATTORNEY'S FEE

A. MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including trustee's
fees of 10%, beginning 30 days from the filing/conversion date. In the event the trustee does not retain the full 10%, any unused
amount will be paid to unsecured nonpriority creditors pro-rata under the plan:

 

 

1. $582.28 formonths_ 1 to 26;
2. $1,370.40 formonths_ 27 to 59 ;
3. _$1,100.00 formonths 60 to, ;
B, DEBTOR(S)' ATTORNEY'S FEE: []NONE [] PROBONO
Total Fees: $6250.00 Total Paid: $1500.00 Balance Due: $4750.00
Payable $97.49 /month (Months 1 to 26 )
Payable $123.07 ‘month (Months 27 to 44 )

Allowed fees under LR 2016-1(B\(2) are itemized below:
Chapter 13: $3,500.00; Costs: $150.00; 2 Motions to Value @ $525.00: $1,050.00; Modification: $525.00: Second Modification:

$500,00; Third Modification: $525.00
Applications for compensation must be filed for all fees over and above the Court's Guidelines for Compensation.

 

 

 

TT. TREATMENT OF SECURED CLAIMS

A. SECURED CLAIMS: [| NONE
[Retain Liens pursuant to 11 U.S.C. $1325 (a)(5)] Mortgage(s)/Lien on Real or Personal Property:

 

i. Creditor: Specialized Loan Servicing, LLC

 

Address: 8742 Lucent Blvd., Arrearage/ Payoff on Petition Date 7,694.34 (includes $6,744.34 from POC + $950.00 post-pet)
Suite300 ;
A Payment (C $50.26 /month (Months 1 to 26
80129 Arrears Payment (Cure) $137.63 /month (Months 27 to 44 )

 

 

 

LF+31 (rev. 10/3/17) Page | of 4
Case 18-16823-MAM Doc95_ Filed 07/29/20 Page 2 of 4

Debtor(s): John Evans, Jr., Yolanda R. Evans

 

Case number: 18-16823-MAM

 

 

Sebring, FL 33870 .
[_] Personal Property/Vehicle

Description of Collateral:

 

Last 4 Digits of Arrears Payrnent (Cure) $260.70 ‘month (Months 45 to 59 )
Account No.: 9329 Regular Payment (Maintain) $266.38 ‘month (Months 1 to 26 )
Regular Payment (Maintain) $668.15 ‘month (Months 27 to 59 )

Other:
[Mi] Real Property Check one below for Real Property:

[M@[Principal Residence [B|Escrow is included in the regular payments

[_ Other Real Property [|The debtor(s) will pay [-]taxes [[Jinsurance directly
Address of Collateral:
3415 Marlin Drive

 

 

B. VALUATION OF COLLATERAL: [7] NONE

IF YOU ARE A SECURED CREDITOR LISTED BELOW, THE PLAN SEEKS TO VALUE THE COLLATERAL
SECURING YOUR CLAIM IN THE AMOUNT INDICATED. A SEPARATE MOTION WILL ALSO BE SERVED UPON

YOU PURSUANT TO BR 7004 AND LR 3015-3.
1, REAL PROPERTY: [lf] NONE
2. VEHICLES(S): [[] NONE

 

 

 

 

allas, TX 75266

Last 4 Digits of Account No.: 0001 Interest Rate:
VIN: IN6BA06C18N355634

Description of Collateral:
2008 Nissan Titan

 

 

Check one below:
Claim incurred 910 days or more pre-
[ml etition
cin incurred less than 910 days pre-
petition

 

 

6.50%

 

$23.17

$52.72

1. Creditor; Ally Financial Value of Collateral: $10,025.00 Payment
Address: P-O. Box 130424 Amount of Creditor’s Lien: $29,103.76 | Total paid in plan: $11,740.08
Roseville, MN 55113
Last 4 Digits of Account No.: 3162 Interest Rate: 6.50% $116.16 /month (Months _1 to 26)
VIN: IN4AL2EP6DC289778 $264.24 /month (Months 27 to 59)
Description of Collateral:
2013 Nissan Altima
Check one below:
Cian incurred 910 days or more pre-
petition
Cain incurred less than 910 days pre-
petition
2. Creditor; Nissan Motor Acceptance Value of Collateral: $9,571.00 Payment
Address; P.O. Box 660366 Amount of Creditor's Lien: $2,000.00 _| Total paid in plan: $2,342.18

/month (Months 1 to 26)
/month (Months 27 to 59 )

 

LF-31 (rev. 10/3/17) Page 2 of 4

 

 
Case 18-16823-MAM Doc95_ Filed 07/29/20 Page 3 of 4

Debtor(s): John Evans, Jr., Yolanda R. Evans Case number: 18-16823-MAM
3.. PERSONAL PROPERTY: [lf] NONE

C. LIEN AVOIDANCE [Hi] NONE

D. SURRENDER OF COLLATERAL: Secured claims filed by any creditor granted stay relief in this section shall not receive a
distribution fom the Chapter 13 Trustee.

[1] NONE

[| The debtor(s) elect to surrender to each creditor listed below the collateral that secures the creditor’s claim. The debtor(s)

request that upon confirmation of this plan the automatic stay be terminated in rem as to the debtor(s) and in rem and in
personam as to any codebtor(s) as to these creditors.

 

 

 

 

 

["] Other:
Name of Creditor Last 4 Digits of Account No. Description of Collateral (Address, Vehicle, etc.)
1 NCB Management Services 7905 2005 Suzuki 750 m/c
5 Robert & Sharon Smith None 8108 Hampshire Drive, Sebring, FL 33876
3 Bridgecrest Credit Company 4001 2008 Mercedez-Benz C Class
4 Spring Lake Property None 8108 Hampshire Drive, Sebring, FL 33876
5 Highlands County Tax Coll. None 8108 Hampshire Drive, Sebring, FL 33876

 

E. DIRECT PAYMENTS: Secured claims filed by any creditor granted stay relief in this section shal! not receive a distribution
fom the Chapter 13 Trustee.

[] NONE
[i] The debtor(s) clect io make payments directly to each secured creditor listed below. The debtor(s) request that upon

confirmation of this plan the automatic stay be terminated in rem as to the debtor(s} and in rem and in personam as to any
codebtor(s) as to these creditors. Nothing herein is intended to terminate or abrogate the debtor(s)' state law contract rights.

 

Name of Creditor Last 4 Digits of Account No. Description of Collateral (Address, Vehicle, etc.)
' KG Industries 5009 Whiting Drive, Sebring, FL 33870
Acima Credit 3688 Furniture

2,

 

IV. TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in J 1 U.8.C. §507 and 11 U.S.C. § 1322(ay4)]

A. ADMINISTRATIVE FEES OTHER THAN DEBTORS(S)' ATTORNEY'S FEE: [if] NONE
B. INTERNAL REVENUE SERVICE: [Hf] NONE

C. DOMESTIC SUPPORT OBLIGATION(S): [7] NONE _ [il] CURRENT AND PAID OUTSIDE
1. Name of Creditor: Shynicka Jackson c/o State of Florida

 

Payment Address: Tallahassee, FL

Total Due:

Payable $0.00 ‘month (Months ss to_sé*?D

Regular Payment (if applicable) $0.60 ‘month (Months —s to_s*”?D»
D. OTHER: [li] NONE
y. TREATMENT OF UNSECURED NONPRIORITY CREDITORS
A, Pay $1,000.00 ‘month (Months 60 to)

 

 

 

Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.
B. [[] Ifchecked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.
C. SEPARATELY CLASSIFIED: [lf] NONE

*Debtor(s) certify the separate classification(s) of the claim(s) listed above will not prejudice other unsecured nonpriority
creditors pursuant to 11 U.S.C. § 1322.

LF-31 (rev. 10/3/17) Page 3 of 4
Case 18-16823-MAM Doc95_ Filed 07/29/20 Page 4 of 4

Debtor(s): John Evans, Jr,, Yolanda R. Evans Case number: 18-16823-MAM

VI EXECUTORY CONTRACTS AND UNEXPIRED LEASES: Secured claims filed by any creditor/lessor granted stay relief in this
section shall not receive a distribution from the Chapter 13 Trustee.

fl] NONE
VII. INCOME TAX RETURNS AND REFUNDS: [ll] NONE

VIIL »=NON-STANDARD PLAN PROVISIONS [7} NONE
f@] Nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in the Local
Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are void.

Acima Credit holds a purchase money security interest in furniture being paid by the debtor's mother direct.

 

["} Mortgage Modification Mediation

PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION.

I declare that the foregoing chapter 13 plan is true and correct under penalty of perjury.

Debtor . Joint Debtor
Date Yolanda R, Evans Date

John Evans, Jr.

ost
 htoriiey wi f Date

a

 

By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan

contains no nonstandard provisions other than those set out in paragraph VIII.

LF-3] (rev. 10/3/17) Page 4 of 4
